      Case 1:16-cv-09517-LAK-KHP Document 156 Filed 11/16/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                          Plaintiffs,

            v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; CANANDAIGUA
  NATIONAL CORPORATION d/b/a
  CANANDAIGUA NATIONAL BANK &                         Civil Action No. 16-CV-9517(LAK)
  TRUST; ESTATE OF ELLIOTT W.
  GUMAER, JR.; EBER BROS. & CO.,
  INC.; EBER BROS. WINE AND LIQUOR
  CORPORATION; EBER BROS. WINE &
  LIQUOR METRO, INC.; EBER-
  CONNECTICUT, LLC; and WENDY
  EBER,

                          Defendants.




DECLARATION OF BRIAN C. BROOK IN SUPPORT OF PLAINTIFFS’ MOTION TO
 DISQUALIFY UNDERBERG & KESSLER FROM REPRESENTING EBER BROS. &
          CO., INC AND EBER BROS. WINE AND LIQUOR CORP.

       1.        I, Brian C. Brook, am an attorney licensed to practice law in the State of New York

and in this Court, among other jurisdictions, am a partner in the law firm of Clinton Brook & Peed,

and have been counsel of record for the Plaintiffs in the above-captioned case since its initial filing

in December 2016.

       2.        I submit this declaration and the exhibits attached hereto in support of Plaintiff’s

Motion to Disqualify Underberg & Kessler, LLP from representing Eber Bros. & Co., Inc. and

Eber Bros. Wine and Liquor Corporation.



                                                  1
      Case 1:16-cv-09517-LAK-KHP Document 156 Filed 11/16/18 Page 2 of 3



       3.      Attached as Exhibit A is a copy of an organizational chart produced by the Eber

Parties at EB-00020402.

       4.      Attached as Exhibit B is a copy of a letter referencing an Agreement and Plan of

Merger between Eber Bros. Wine & Liquor Metro, Inc. and Slocum & Sons, Inc., and certain their

affiliates (the “Merger Agreement”). It was produced by the Eber Parties at EB-00022108–09. In

response to our request to produce the referenced Merger Agreement, Underberg & Kessler

claimed that the document no longer exists.

       5.      Attached as Exhibit C is a copy of Lester Eber’s Responses to Daniel Kleeberg’s

Second Set of Interrogatories.

       6.      Attached as Exhibit D is a copy of an Agreement reflecting transactions between

Eber Metro and Polebridge Bowman.

       7.      Attached as Exhibit E is a copy of Lester Eber’s December 8, 2011 Affidavit.

       8.      Attached as Exhibit F is a copy of a letter sent by Paul Keneally to Daryoush

Behbood on August 17, 2018.

       9.      Attached as Exhibit G is a copy of the February 21, 2012 Summons and Complaint

for Alexbay, LLC vs. Eber Bros. Wine & Liquor Corp., at al., Index No. 2012-1919.

       10.     Attached as Exhibit H is a copy of the two engagement agreements with Underberg

& Kessler that were filed on the docket in this matter.

       11.     Attached as Exhibit I is a true and correct copy of the June 1, 2017 Order for Judicial

Settlement of Final Account and Termination of the Trust entered by the Monroe County

Surrogate’s Court.




                                                 2
      Case 1:16-cv-09517-LAK-KHP Document 156 Filed 11/16/18 Page 3 of 3



       12.     Attached as Exhibit J is a copy of printouts from the New York Department of State

website showing the current registration status for Eber Bros. & Co. Inc. and Eber Bros. Wine and

Liquor Corp.


       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct.



       Dated: November 16, 2018

                                            /s Brian C. Brook         .
                                            Brian C. Brook




                                               3
